OFFICE   OF   THE   All-ORNEY     GENERAL   OF   TEXAS

                         AUSTIN
                                                                             7’7



EonorableBssoan Giloo, Page S



          Oh. 13, Page 16, RQ%~ of lOsO, Slat bglelaturo,
4th Galled Ssssioq %roa*a AnaotaW      Ci+U ~6state8,
Artiala 6803a, areataathu  Board for Leaao of Taxa@
Risen   Lrindo.    Saoh   atatuh   defineu   tba    parera     ad   datto8
ofths Bomdaod furtherprwld~tho       m6ohUwa-y crab
preoodare for the earrybg out of the powera and drtlm
granted to tho Boer&
            seatian10r.uahAot0netu                   tha Bmrator
Loase of   24x44    Prlmn    Laads.

            8eotiom 8 of the bat xeadr         44    iollw~t
                                                  71a




     u* 8 *PO bid.shelLbo 4444pkd whlah
oiler8 a roydty of leaa than orn-aightb
of thu VU8 fsedootlou o? oil and/or #aa
lathelandbdu~,~tM~mIaimmro~
alfqraybo   ino r o a sed
                       lttb       dioontlar
eftbrmard    al1mmbaraaomwrrsng,boim
the prorpLsabn at the rdrertlaarmnt
                                  ott&
lead Ivory bid lhlloarry theebl4+loa~
t4p4f4n-t44tl448th44GQ4                  Dollar
per 40~4   Ibr do*    f8 drill     ~m4ll4m4ld
teb4ex4dbf~.tbBoardin4YoMeoftBI~
                               f”8
advertbemnt;~ and nhieh ahall ba paid em
year ior Sly0 yeara, 4uloar Sn the ueatlr
prowls     ispaying quantitioaia bd m
llosaurablaBaeoaa GIle4, Page 4



                Wh4nwsaxaa5nathaprOVI8linlsQfthehat
in 800ti0a8 i~u~*ing   mtion                             e   tw05r,   m  SM            that
theb@slatmerepsated~refera                                     to ~dakeap-
vIaIoua for the Walo of oil 4zd gas laaaeF spaa Terse
Priaoalaabde. %'haA& ?arfhar Beta Sort& 4 dotailed
prooedure ewernlqtheadrertlmaeat       for bid8taptimbaae
oil and ga8 leaaea 6pon uuah l&,    fer tlm 4warbta6 or
moh oil aM gaa loaaea to tin -bat       bitlder, 414l ibr
tho  prorIaIona to bo ineerted is.awh 10444s with    re-
speat to tha papont of royalty, b4mu and delay raatals
48 4 ooaaldaration far 4u4h loaaaa.

          mwhere othar than In 8ootioa 8 of tbs Aat iu
there 8my language usetlby the L4gIal4tpr4uhi4b, Ia
aarapinioa,wIllparrit areeedxmble fotorenoethattb
b&lature   lntaPd4dtolnresli  theBmrdfarSo4aoat
Texas Prbon land with peuor or lotiwrlty to aako a
oontraotwhIehgrat8                        only thoiukd             right andplrlle~g
o r laterlng          on       Tezaa     prleon     lmkd      ad   proapwt*            and
onplorlag       ror        oil     4ml
other 8bllarwthodu,
*hull    reoiI+cr          tbo     0U     an3    gra     ropdtfea,        the   b4ma     a*    the




                It
                 lal
                   pprrrontfra                           rsa&I4%%ltbbA4t44 awl4
                                         in    paaslng     auoh Aot lutemUd te
                                        rthegoard            tor&assef          TexaaPriaou
LoMu     to    *all        0              g a eloan8          o wer lq        lwh land*,
under the proeedm 4etaIled fat& A6t,aadwlthtlw
rqalty, bow    ad doly renknla pmlafoa 4tb exproualy
provided       for     In       tho     Aot.

                It
             is, Cxc oourao   true timt tim grrstattof aoh
anoIl4xxl  gasleaaa 44 4ubarIzed     %a the &tIaque8tI08
wIZ1 aarrywith It.tBa rlght -the part sitbr 2asaea to
proapeotupentho land ootmdbr        hS.a lam  by aIaamp#+a
aadetkmrmthods    ia%~e latkaOilbuaS3~aapra6dad           aN?k
+aeaa   donotln&ma      ardsm@tha     laad oB?Wsdb~tb
         H5we+er, dewing tba atatote aa 4 w&We, *b 4r4
PPPbfo'to       find thomia                   snj aut&nrltJ 4~ power v44Wd                    iatW
BooFd~ota~nrltto~~~oa,opeorprrrtesto
proapeot and explore Toua pm                                   laM*      br 44b4gS4ph%4
                                                                     . _




Seauwble Basaoa    GILes, Sag4 5



or other aatheda   LoJ*pendently      et   an oil   44d 6~s   lean
th.WOS.

          ~Aaeerdtnblf,focl4k~vI#e4th*t,     Inoaa
opInI5n, tIm Besrd for Lea00 of Terse Prloen 14nfU ba6
mpawer or.utborIt~ totrrofal ponrltofttba abar-
letw mrwr0d    to ir ry o urlet6er .

                                   To m    va r y
                                                traly